Citation Nr: 1531222	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  13-21 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether the reduction of the rating of the Veteran's service-connected degenerative joint disease, lumbar spine from 40 percent to 20 percent beginning December 17, 2009 was proper.   

2.  Entitlement to an increased rating for service-connected degenerative joint disease, lumbar spine.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

The Veteran and B.P.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from May 1978 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington.  It reduced the rating for service-connected degenerative joint disease, lumbar spine from 40 percent to 20 percent, effective September 9, 2009.  	

A June 2013 RO decision found a clear and unmistakable error in October 2010 RO assignment of an effective date.  It assigned a December 17, 2009 effective date for the reduced rating of 20 percent for degenerative joint disease, lumbar spine. 

In May 2015, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  

The Board has recharacterized the issue into whether the back rating reduction was proper and whether an increased rating is warranted for the back disability.  The issue of TDIU has also been added as part of the appeal for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of entitlement to an increased rating for service connected back disability and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2007 rating decision, the RO assigned a 40 percent disability rating for the lumbar spine, effective as of April 16, 2007.

2.  In an October 2010 rating decision, the RO reduced the Veteran's rating for the lumbar spine to 20 percent, effective as of September 9, 2009.

3.  In a June 2013 rating decision, the RO changed the effective date for rating reduction to December 17, 2009. 

4.  At the time of the reduction, the 40 percent disability rating for the lumbar spine had been in effect for less than five years and did not result in a decreased combined rating.
 
5.  Improvement in the Veteran's lumbar spine disability under the ordinary conditions of life has not been demonstrated.


CONCLUSION OF LAW

The reduction from 40 percent to 20 percent for the lumbar spine disability was not proper, and restoration of the 40 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5242 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim.  As the rating reduction decision is fully favorable to the Veteran, discussion of VA's duties to provide notification and assistance is not necessary.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156; see also Tatum v. Shinseki, 24 Vet. App. 139 (2010); VAOPGCPREC 71-91 (November 7, 1991).

This appeal concerns whether the October 2010 and June 2013 RO decisions reducing the lumbar spine disability rating from 40 to 20 percent effective December 17, 2009 was proper.  As the RO decisions did not result in a reduction in overall compensation payments, the claim is not subject to the notification requirements of 38 C.F.R. § 3.105(e).  Tatum v. Shinseki, 24 Vet. App. 139 (2010); VAOPGCPREC 71-91 (November 7, 1991); 38 C.F.R. § 3.105(e).  

Congress has provided that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155. The Court of Appeals for Veterans Claims (Court) has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.   See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Where a disability rating has been in effect less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c).  In making this determination, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; Brown v. Brown, 5 Vet. App. at 413, 420 (1993). 

These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000); Brown, 5 Vet. App. at 420-21. 

The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  The evidence must show that the improvement in the disability actually reflects an improvement in his ability to function under the ordinary conditions of life including employment.  38 C.F.R. §§ 4.2, 4.10. 
In general, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, there is a different burden of proof with respect to rating reduction claims.  Because the issue in this case is whether the RO was justified in reducing the Veteran's 40 percent rating, rather than whether the Veteran was entitled to "reinstatement" of the 40 percent rating, the Board is required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344(a), that a rating reduction was warranted.  See Brown, 5 Vet. App. at 421; see also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995). 

For ratings in effect for five years or more, there are other specific requirements that must be met before VA can reduce a disability rating.  See 38 C.F.R. § 3.344. However, as outlined below, the Veteran's 40 percent disability evaluation had not been in effect for five years, and as such, these requirements do not pertain to his claim.  See also Brown, 5 Vet. App. at 418, 419.

The instant rating reduction pertains to the limitation of motion for the lumbar spine, evaluated under DC 5242.  38 C.F.R. § 4.71a, DC 5242.  As relevant, DC 5242 provides a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, DC 5242.

Briefly, the Board notes that at the May 2015 hearing, the Veteran's representative asserted that the "old" rating criteria were for application.  38 C.F.R. § 4.71a (DC 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a (DCs 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).  The pertinent ratings were last revised in 2002 and 2003.  The current claim was filed in September 2009.  Thus, contrary to the representative's assertions, the old rating criteria are not for application.   VAOPGCPREC 3-2000.

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court clarified that 38 C.F.R. § 4.59 does not require that such pain be related to arthritis.
In September 2007, the RO assigned a 40 percent rating under DC 5242, effective April 16, 2007, for the lumbar spine disability.  38 C.F.R. § 4.71a, DC 5242.  The basis of the evaluation was a VA examination on that date showing the requisite limitation of flexion to warrant a 40 percent rating under DC 5242.  Id.

VA re-examined the Veteran for his low back in December 2009.  The examiner noted the findings of degenerative arthritis in service and the 2006 surgery for a herniated disc.  He reported that there was a history of decreased motion, stiffness, and pain.  The pain was described as moderate.  It occurred daily and lasted for hours.  The examiner also noted reports that the Veteran used a walker and could not walk more than a quarter mile.  Clinical examination showed the Veteran to have a normal posture.  He exhibited a wide gait with use of a walker.  Abnormal spinal curvature was not observed.  Lumbar muscle guarding and pain was noted, but was not deemed severe enough to cause an abnormal gait or spinal contour.  Range of motion showed flexion to 75 degrees; extension to 10 degrees; bilateral flexion and rotation to 15 degrees.  Additional limitation was not observed upon repetitive testings.  The examiner noted objective evidence of pain.  The examiner diagnosed degenerative joint disease, lumbar spine.  

July 2010 VA primary care records show that the Veteran had worsening pain in his spine.  The examiner noted his history of multilevel degenerative joint disease and believed this was the cause of the pain.  

In his October 2010 notice of disagreement, the Veteran reported that the December 2009 VA examiner did not adequately consider his functional impairment from pain.  He reported that he had difficulty moving for days following the clinical evaluation.

October 2011 VA emergency care records reflect that the Veteran had a recent onset of mid-back pain.  Clinical evaluation showed costovertebral angle (CVAT) tenderness bilaterally and tenderness in bilateral paraspinal regions of the flank/ lower thoracic regions.  No midline tenderness was found.  No pain with flexion was observed.  He had full strength in both legs and able to heel-toe walk with walker.  The examiner diagnosed bilateral lower thoracic/ flank pain of a musculoskeletal origin.  He referred the Veteran for primary care follow-up.

November 2011 VA primary care records include reports of constant epigastric and back pain with a severity of 7.5/10 with an unclear etiology.  

February 2012 spine X-ray report showed minimally worsened multilevel degenerative disc disease and severe lower lumbar facet arthrosis.  

February 2012 VA primary care records reflect that the abdominal pain was associated with gastroesophageal reflux disorder (GERD) symptoms.  Lumbar radiculopathy was suspected based upon the Veteran's reports of radiating left hip pain.  Clinical evaluation showed decreased range of motion for the lumbar spine in all directions.  Straight leg raise (SLR) testing was negative.  Neurological function was intact.  The examiner noted lumbar spine X-rays showing multilevel degenerative joint disease, worse than before.  He reported that a magnetic resonance imaging (MRI) study was pending.   

May 2012 VA treatment records reflect that the Veteran continued to have thoracic back pain associated with movement.  

May 2012 VA thoracic spine X-ray report showed mild/ moderate multilevel degenerative changes.  

June 2012 VA primary care records reflect that the Veteran had an annual physical examination.  He reported continuing mid-back pain of 8.5/10 severity.  Medications were beneficial.  The examiner noted X-ray reports confirmed multilevel thoracic and lumbar spine degenerative joint disease.  For review of systems, the examiner noted that the Veteran reported increased back pain.  The examiner assessed chronic back pain of the mid to low back related to arthritis.  He recommended increasing the Veteran's current medication.  

June 2012 MRI report confirmed mild degenerative changes in the disc and bones at all levels of lumbar and thoracic spine.  
In August 2013, the Veteran again asserted that the December 2009 VA examiner did not adequately consider functional impairment from pain when conducting the range of motion studies.  

At the May 2015 hearing, the Veteran reported that he had frequent episodes of severe back pain with movement.  Some episodes were so severe that he had to lie down for relief.  He continued to have problems standing and sitting.  He frequently had to readjust his position due to back pain.  He did not believe his general function had improved.

Based upon the above evidence, the Veteran contends that his service-connected back disability has not improved after December 2009.  His primary contention is that the December 2009 VA examination report is inadequate for adjudication purposes and does not show a material improvement in his back disability.  The December 2009 VA examination report confirms improved lumbar flexion movement with objective evidence of pain.  Critically, however, the examiner did not provide additional necessary detail about the functional impairment attributable to such pain.  DeLuca, supra; Mitchell, supra.; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Consequently, the Board considers the December 2009 VA examination report to be of a low probative value.  Subsequent VA treatment records reflect that the Veteran continued to experience back pain and do not otherwise suggest a significant improvement in general lumbar musculoskeletal function.  After considering the entire medical history and the preponderance of the evidence standard, the record does not include persuasive evidence that the Veteran experienced a material improvement in his service-connected lumbar spine disability.  See Brown, 5 Vet. App. at 421; 38 C.F.R. §§ 4.2, 4.10, 4.71a, DC 5242.  The 40 percent rating for the service-connected lumber spine disability is therefore restored.  Id.


ORDER

The 40 percent rating for a lumbar spine disability is restored beginning December 17, 2009.

REMAND

For the increased rating and TDIU claims, an updated VA spine examination is needed.  The last examination was conducted in 2009, and the examiner did not adequately consider functional impairment during range of motion testing at that time.  

Additional action to obtain identified private medical records and updated VA treatment records is also required.  See Board Hearing Transcript at 12.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain complete records from Dr. Ng. See Board Hearing Transcript at 12.

2.  Obtain all VA treatment records after May 2013 for the Veteran.  

3.  Then, schedule the Veteran for VA orthopedic examination in order to determine the current nature and severity of his back disability.  The electronic claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary shall be conducted, including X-rays, and the results reported in detail. 

The examiner is requested to review all pertinent records associated with the claims file, particularly medical records added to the file since 2009.

The examiner must conduct all necessary testing of the thoracolumbar spine, including range of motion studies (measured in degrees, with normal range of motion specified).  The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations must be expressed in terms of the degree of additional range of motion loss due to such factors.  The examiner must also determine whether there is functional loss manifested by decreased or abnormal excursion, strength, speed, coordination, or endurance. These include instances when these symptoms "flare-up" or repeated use over a period of time. 

This determination shall also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors.  If the examiner determines such a portrayal would be speculative, he or she should so state.

The examiner must also identify any associated neurological deformities associated with the service-connected lumbar spine disability, to specifically include any radiculopathy or neuropathy of the upper and lower extremities, and any associated bladder or bowel impairment.

The examiner is also asked to describe any occupational impairment due to the lumbar spine disability.  

A complete rationale for any opinion expressed should be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.

4.  Then readjudicate the claims, and issue a supplemental statement of the case, as appropriate.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


